Electronically Filed
                                                               Supreme Court
                                                               SCWC-15-0000362
                                                               14-SEP-2016
                                                               10:46 AM



                              SCWC-15-0000362

              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          JAN MICHAEL WEINBERG, Respondent/Plaintiff-Appellee,

                                     vs.

 BRENDA IRENE DICKSON-WEINBERG, Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-15-0000362; FC-D NO. 04-1-3936)

           ORDER DISMISSING PETITIONER/PLAINTIFF-APPELLANT’S
                 “RESPONSE TO THE SUPREME COURT RULING”
    (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and
         Circuit Judge Chang, in place of McKenna, J., recused)

             Petitioner/Defendant-Appellant filed a “Response to

the Supreme Court Ruling,” on August 26, 2016, which we review

as a motion for reconsideration or, in the alternative, for an

extension of time to file an application for writ of certiorari. 1

Upon consideration of this filing, the documents attached

thereto and submitted in support thereof, and the record, to the

      1
             Although Petitioner filed her certiorari application and
“Response to the Supreme Court Ruling” pro se, Leslie C. Maharaj remained her
counsel of record. See Hawaiʻi Rules of Appellate Procedure Rule 50
(providing the procedures for the appropriate withdrawal or discharge of
appellate counsel subject to the discretion of the court).
extent Petitioner challenges the dismissal of her application

for writ of certiorari, it is untimely.     See Hawaiʻi Rules of

Appellate Procedure (HRAP) Rule 40(a)(1) (providing that a

motion for reconsideration may be filed by a party only within

ten days after the filing of the dispositional order).        Further,

to the extent Petitioner seeks an extension of time to file her

application for writ of certiorari, the request is also

untimely.    See HRAP Rule 40.1(a)(2)-(4) (providing 30 days for a

party to extend the time to file an application for a writ of

certiorari and that “[a]n untimely request shall not extend the

time”).   Accordingly,

            IT IS HEREBY ORDERED that the motion is dismissed.

            IT IS HEREBY FURTHER ORDERED that the appellate clerk

shall forward a copy of this order to petitioner at her last

known mailing address provided in the record of this case.

            DATED: Honolulu, Hawaii, September 14, 2016.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson

                                      /s/ Gary W.B. Chang




                                  2